ZEHMER, Judge
(concurring and dissenting).
I concur in holding the third reason for departure invalid on the rationale stated. I likewise concur in holding the first two reasons valid and concur in certifying conflict as well as the question of great public importance, but I do so only because this court has previously upheld similar reasons on rationales I consider applicable in this instance. I feel compelled to follow those decisions in the absence of en banc consideration. However, the validity of the second reason is subject to serious question in light of the dictum in the supreme court’s opinion in Hall v. State, 517 So.2d 692 (Fla.1988).
I dissent to the affirmance of the sentence under Albritton. There is sufficient indication in the record of confusion over the need for 10 years’ incarceration to complete the mentally disordered sex offender program to warrant consideration of that issue, even though not a reason stated in writing. This consideration would be invalid under the Young and Laberge decisions cited in the court’s opinion. This apparent confusion and the invalidity of one of the written reasons leave me with a serious *877concern that the trial court would not necessarily impose the same sentence in light of this decision. Because the state has not satisfied my reservation beyond a reasonable doubt, I would reverse and remand for resentencing.